Title: Thomas Jefferson to David Gelston, 19 September 1816
From: Jefferson, Thomas
To: Gelston, David


          
            Dear Sir
            Monticello Sep. 19. 16.
          
          I wrote yesterday morning in answer to yours of Aug. 31. and in the evening recieved the  Invoice you requested, which I now inclose with mr Warden’s letters & other papers. I will thank you for the return of these when they shall have answered your purpose. as I presume the usual apprehensions from Equinoctial gales are not of
			 many days, I will request you to forward the books to Richmond as usual as soon as you think it safe; and the rather that they may get up our river before winter sets in. if you will have the goodness to drop me a note of the amount of expences
			 attending these, & the cases of wines, they shall be immediately remitted. I salute you with great esteem & respect
          Th: Jefferson
        